DETAILED ACTION
	Claims 1-20 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Election/Restrictions
The restriction requirement on claims 11-20 on 04-17-2020 is withdrawn because the claims are now allowable. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the claims recite a battery pack having a plurality of battery blocks, a first block having a pair of block terminals, the first battery block comprising a plurality of cylindrical cells.  The claims further recite that the pair of terminals of the plurality of cylindrical cells include a positive and negative terminal extending from a common end, the positive terminal connected to a first layer of cell holder of the battery, and the negative terminal connected to a second layer of the cell holder of the battery block.
Prior art Hughes (US 2016/0172642) teaches a battery pack having a plurality of battery blocks, a first block having a pair of block terminals, the first battery block comprising a plurality of cylindrical cells.  Hughes does not teach that the pair of terminals of the plurality of cylindrical cells include a positive and negative terminal extending from a common end, the positive terminal connected to a first layer of cell holder of the battery, and the negative terminal connected to a second layer of the cell holder of the battery block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729